Citation Nr: 1147372	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  09-00 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable disability evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. S Kelly, Counsel

INTRODUCTION

The Veteran had active service from July 1964 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Oakland, California.  

On his December 2008 substantive appeal, the Veteran checked the box indicating that he desired a hearing at the RO before a Veterans Law Judge.  In January 2010, the Veteran requested a videoconference hearing at the RO.  

In an August 2011 letter, the RO indicated that the requested conference had been scheduled for November 1, 2011.

The Veteran failed to appear for the scheduled hearing and has not provided good cause for his failure to appear.  

The matter is now ready for appellate review.  


FINDING OF FACT

Based upon the objective medical findings, the evidence is at least in equipoise that the Veteran's bilateral hearing loss disability meets the criteria necessary for a 10 percent disability evaluation throughout the course of the appeal.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for an initial 10 percent rating for service-connected bilateral hearing loss have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.85, 4.86, Diagnostic Code 6100 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Evaluations of defective hearing range from noncompensable to 100 percent for service-connected bilateral hearing loss.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

The regulations provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The assignment of disability ratings for hearing impairment are arrived at by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In support of his claim, the Veteran submitted numerous private audiological evaluations.  

At the time of a June 2004 audiological evaluation, the Veteran was found to have decibel level readings of 10, 70, 70, and 75 in the right ear, and 5, 60, 65, and 65 in the left ear, at 1000, 2000, 3000, and 4000 Hertz.  

At the time of a May 2005 audiological evaluation, the Veteran was found to have decibel level readings of 10, 70, 70, and 70 in the right ear, and 5, 60, 65, and 55 in the left ear, at 1000, 2000, 3000, and 4000 Hertz.  

At the time of a May 2006 private audiological evaluation, the Veteran was found to have decibel level readings of 10, 70, 70, and 80 in the right ear, and 0, 60, 60, and 60 in the left ear, at 1000, 2000, 3000, and 4000 Hertz.  

In January 2007, the Veteran was afforded a VA audiological examination.  The Veteran reported having difficulty understanding speech when there were crowds or background noise.  

Civilian and recreational noise exposure subsequent to service was reported.  

Audiological evaluation revealed the Veteran to have decibel level readings of 5, 65, 70, and 70 in the right ear, and 10, 55, 60, and 55 in the left ear, at 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was 92 percent in the right ear and 92 percent in the left ear.

The examiner rendered a diagnosis of bilateral moderately severe precipitous high frequency sensorineural hearing loss beginning at 1500 Hertz on the right.  

A noncompensable evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100. 

A compensable evaluation of 10 percent is assigned where hearing in the better ear is I and hearing in the worse ear is X or XI; where hearing in the better ear is II, and hearing in the worse ear is V to XI; where hearing in the better ear is III and hearing in the worse ear is IV to VI; or where hearing in the better ear is IV and hearing in the poorer ear is IV or V.  Id.

With regard to the June 2004 audiological evaluation, the Board notes that the Veteran meets an exception listed in the governing regulation in that he had a decibel level reading of 10 at 1000 Hertz and a decibel level reading of 70 at 2000 Hertz in the right ear.  The Veteran had an average decibel level reading of 56 in the right ear.  Using Table VIa, as this is the most favorable table to the Veteran, this would equate to level IV hearing.  This would then be raised to the next level in accordance with criteria set forth in the regulation and results in level V hearing in the right ear.  The results of the audiological evaluation demonstrate level II hearing in the left ear.  Combining these levels would result in a 10 percent evaluation for bilateral hearing loss.  

With regard to the May 2005 audiological evaluation, the Board notes that the Veteran again meets an exception listed in the governing regulation in that he once again had a decibel level reading of 10 at 1000 Hertz and a decibel level reading of 70 at 2000 Hertz in the right ear.  Using Table VIa, as this is the most favorable table to the Veteran, the Veteran had average decibel level reading of 55 decibels, which would equate to level III hearing.  This would then be raised to the next level in accordance with criteria set forth in the regulation and results in level IV hearing in the right ear.  The results of the audiological evaluation demonstrate level II hearing in the left ear.  Combining these levels would result in a noncompensable evaluation for bilateral hearing loss.  

With regard to the May 2006 audiological evaluation, the Board notes that the Veteran again meets an exception listed in the governing regulation in that he once again had a decibel level reading of 10 at 1000 Hertz and a decibel level reading of 70 at 2000 Hertz in the right ear.  Using Table VIa, as this is the most favorable table to the Veteran, the Veteran had an average decibel level reading of 58 decibels, which would equate to level IV hearing.  This would then be raised to the next level in accordance with criteria set forth in the regulation and results in level V hearing in the right ear.  The results of the audiological evaluation demonstrate level II hearing in the left ear.  

In this case, combining these levels would result in a 10 percent disability evaluation for bilateral hearing loss.  

Finally, at the time of the January 2007 VA examination, the Board notes, based upon the results reported above, that the Veteran did not meet the criteria for a special exception in that the decibel level readings did not demonstrate a decibel level reading of 70 or greater in the right ear at 2000 Hertz.  Using Table VI, level I hearing was demonstrated in both the left and right ear based upon the average decibel level reading of 53 in the right ear and 45 in the left ear, when combined with the speech discrimination score of 92 percent in both ears, which results in a noncompensable disability evaluation.  

As such, the Veteran has been shown to have audiological evaluations which reveal equal findings of both noncompensable and 10 percent evaluations for bilateral hearing loss.  The evidence has been shown to be at least in equipoise as to whether a noncompensable or 10 percent evaluation is warranted.  In such a case, reasonable doubt must be resolved in favor of the Veteran.  Therefore, a 10 percent disability evaluation, and no more, is warranted throughout the course of the appeal.  

Clearly, all evaluations would not support a higher evaluation than ten percent, for the reasons cited above.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Veteran's hearing loss disability manifestations are contemplated by the rating schedule.  The most recent VA examiner did not indicate that the hearing loss disability caused marked interference with employment.  Moreover, the Veteran has not reported an inability to work as a result of his hearing loss.  The disability has also not required any recent periods of hospitalization.  No other exceptional factors have been reported. 

As such, the criteria for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's status has been substantiated.  As it relates to the issue of higher initial evaluation, the courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Nevertheless, the Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, private treatment records, a VA examination report, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the claimant. 

The Veteran was afforded a VA examination in January 2007 regarding his hearing loss.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations, both VA and private, to be sufficient.  Thus, the Board finds that a further examination is not necessary regarding this issue. 

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled.

ORDER

A 10 percent evaluation for bilateral hearing loss disability throughout the course of the appeal is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


